Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding amendments to the claims, the amendments include not positively recited language, intended use/functional language, conditional language, intended result, and non-functional descriptive material. The not positively recited language, intended use/functional language, conditional language, intended result, and non-functional descriptive material emphasized below in the Examiner’s Comment does not serve to differentiate the claims from the prior art.
Regarding amendments to claim 1, the amendments introduce new matter not found in the specification in the recitation of: Claim 1, “b) ...generating, by said web server, a receipt at said public database...”, “b) ...and transferring, by said main server, said receipt from said public database to said secure database”, “h) ...reproducing...a decrypted copy of said batch of data sets...by using said decryption key to decrypt...”, “h) ...transmitting, by said main server, said selected data set from said public database to said web server...”
Paragraph 0036 of the published specification discloses generating a receipt at the public database and transferring the receipt from the public database to the secure database. However, the specification does not disclose the web server generating the receipt or the main server transferring the receipt, instead merely stating the receipt is generated at and transferred from the public database (i.e. the public database is performing the actions of generating and transferring). 
Paragraphs 0042 and 0050 disclose “reproducing” or “restoring” the batch of data sets by using an encrypted version and the encryption key. However, the specification does not disclose 
Regarding rejection of claim 1 under 35 USC 112(a) lack of algorithm, Applicant submits that paragraph 0111 and Fig. 12 sufficiently disclose how the batch of data sets is reproduced and how the user-operated device is allowed access to the selected data. Examiner respectfully disagrees. Paragraph 0111 and Fig. 12 disclose sending the encryption key to the public database to “re-establish” the original batch of data sets. However, paragraph 0111 and Fig. 12 in addition to paragraphs 0042 and 0050 fail to disclose how the batch is “reproduced” by using the encryption key. Additionally, the amendments made to the cited limitations fail to remedy the prior rejection. Therefore, the rejection is maintained. 
Examiner’s Comment
Not Positively Recited
Claims 1 and 13-15 contain not positively recited limitations and as such will not differentiate claims from the prior art (“Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.” In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Claim 1, “a1) providing...in memory and controlled by...in memory and accessed by...”, “a2) an identifier uniquely identifying...whereby each digital symbol is chosen from...”, “f) repeating step e) a predetermined number...”, “g) ...said batch of data sets have been removed...”
Claim 13, “...indexes match a set of predetermined winning digital symbols...” Claim 14, “...said predetermined number of times is chosen
Claim 15, “...batch are automatically removed after a predetermined period of time.”
Intended Use/Functional Language
Claims 1 and 14 contain intended use/functional language and as such will not differentiate claims from the prior art. Applicant(s) are reminded that intended use/functional language is not given patentable weight. MPEP 2114 (II) states: "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim,” See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987).
Claim 1, “f) repeating...whereby...”, “h) transferring...said decryption key to decrypt...allowing said user-operated device to access...”
Claim 14, “...said predetermined number of times is chosen such that...”
Conditional Language
Claim 1 contains limitations reciting conditional language. The claims do not require that these conditions necessarily be satisfied in every instance in which the method is performed. Conditional limitations do not serve to differentiate the claims from the prior art. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Claim 1, “selecting, by one of a user-operated device and said main server...”, “g) repeating steps c)-f) until all data sets of said batch have been removed...”
Intended Result
Claim 1 contains intended result language and as such will not differentiate claims from the prior art. Applicant(s) are reminded that intended result language does not have patentable weight. See Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1010 (Fed. Cir. 1993); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001). ("A (whereby/wherein) clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim"); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002).
Claim 1, “h) transferring...and transmitting...thereby allowing said user-operated device to access...”
Non-functional Descriptive Material
Claims 7-8 and 11-12 contains non-functional descriptive material and as such will not differentiate claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claim 7, “...is the same for all of said data sets within said batch of data sets.”
Claim 8, “...is unique within said batch of data sets.”
Claim 11, “...comprises between 4 and 64 digital symbols.”
Claim 12, “...is associated with a virtual scratch-off lottery ticket.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
Claim 1 lacks disclosure within the specification of what algorithms are used for performing certain actions within the claims (MPEP 2161.01 I “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).
Regarding claim 1, “a1) providing (i) a secure database in memory...and (ii) a public database in memory...” Paragraph 0044 of the published specification discloses the secure database and public databases comprising a computer or server. However, the specification does not disclose how the databases are provided “in memory.”
controlled by a main server...” Paragraph 0098 discloses the main server communicating with the secure database. However, the specification does not disclose how the main server controls the secure database.
Regarding claim 1, “c) selecting, by one of a user-operated device and said main server, one of said data sets...and removing, by said main server, said selected data set...” Paragraph 0103 discloses selecting a data set by either the user device or secure database (i.e. “main server”). However, due to the conditional language of “by one of a user-operated device and said main server,” the step of selecting may be performed by either the user device or the main server. The specification does not disclose how the main server removes the selected data set if the user device selects the data set (e.g. the main server receives the selection from the user device and then removes the data set). 
Regarding claim 1, “h) ...reproducing...a decrypted copy of said batch of data sets...by using said decryption key to decrypt...” Paragraph 0042 discloses reproducing the batch by using an encryption key. However, the specification does not disclose how decrypting the batch “reproduces” a decrypted copy of the batch.
Regarding claim 1, “h) ...transmitting...said selected data set from said public database to said web server, thereby allowing said user-operated device to access...said selected data set...” Paragraph 0042 discloses allowing the user-operated device to access the selected data. However, the specification does not disclose how transmitting the selected data from the public database to the web server allows the user device access or how the user device allows access to the selected data.
Claims 3-15 are also rejected due to their dependence on at least claim 1.
New Matter
The amendments to claim 1 introduce new matter not found in the specification in the recitation of:
	Claim 1, “b) ...generating, by said web server, a receipt at said public database...”, “b) ...and transferring, by said main server, said receipt from said public database to said secure database”, “h) ...reproducing...a decrypted copy of said batch of data sets...by using said decryption key to decrypt...”, “h) ...transmitting, by said main server, said selected data set from said public database to said web server...”
Claims 3-15 are also rejected due to their dependence on at least claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on (571)-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3685